EXHIBIT 10.10

FIRST AMENDMENT TO
DAMERIS SENIOR EXECUTIVE AGREEMENT

RECITALS

On Assignment, Inc. (the “Company”) and Peter Dameris (“Executive”) have entered
into a Senior Executive Agreement dated October 27, 2003 (the “Employment
Agreement”).  The Company and Executive desire to amend certain provisions of
the Employment Agreement pursuant to this First Amendment to the Senior
Executive Agreement (the “Amendment”), dated December 14, 2006.  For good and
valuable consideration, receipt of which is hereby acknowledged by both the
Company and Executive, the Company and Executive hereby amend the Employment
Agreement as follows:

AMENDMENT

1.              The first paragraph of Section 1 of the Employment Agreement is
deleted and replaced in its entirety by the following:

1.             Employment.  The Company hereby engages Executive to serve as the
Chief Executive Officer and President of the Company, and Executive agrees to
serve the Company, during the Service Term (as defined in Section 1(f) hereof)
in the capacities, and subject to the terms and conditions, set forth in this
Agreement.

2.              Section 1(a) of the Employment Agreement is deleted and replaced
in its entirety by the following:

(a)           Services.  During the Service Term, Executive, as Chief Executive
Officer and President of the Company, shall have all the duties and
responsibilities customarily rendered by Chief Executive Officers and President
of companies of similar size and nature and as may be reasonably assigned from
time to time by the Board.  Executive will report directly to the Board. 
Executive will devote his best efforts and substantially all of his business
time and attention (except for vacation periods and periods of illness or other
incapacity) to the business of the Company and its Affiliates.  Notwithstanding
the foregoing, and provided that such activities do not interfere with the
fulfillment of Executive’s obligations hereunder, Executive may (A) serve as an
officer, director or trustee of any charitable or non-profit entity; (B) own a
passive investment in any private company and own up to 5% of the outstanding
voting securities of any public company; or (C) with the prior approval of the
Board, serve as a director of up to two other companies so long as such
companies do not compete with the Company and Executive notifies the Board in
advance of accepting any such position.  Unless the Company and Executive agree
to the contrary, Executive’s place of employment shall be at the Company’s
principal executive offices in Calabasas, California; provided, however, that
Executive shall be permitted under the terms of this Agreement, upon conditions
approved by the Board, to relocate his principal residence to Texas and to
perform his duties and responsibilities under this Agreement from such location
and commute from time to time to the Company’s principal executive offices so
long as such relocation does not materially interfere with Executive’s
satisfactory performance of his duties and responsibilities under this Agreement
and, provided, further, that Executive will travel to such other locations as
may be


--------------------------------------------------------------------------------


reasonably necessary in order to discharge his duties and responsibilities
hereunder.  Executive shall have the right to attend all meetings of the Board
of Directors of the Company and will be nominated for election as a director for
each term for which he is eligible to serve during the Service Term.

3.              Section 1(b)(i) of the Employment Agreement is deleted and
replaced in its entirety by the following:

(b)                                                         Salary, Bonus and
Benefits.

(i)            Salary and Bonus.  During the Service Term, effective from and
after August 1, 2006, the Company will pay Executive a base salary (the “Annual
Base Salary”) as the Board may designate from time to time, at the rate of not
less than $550,000 per annum; provided, however, that any portion of such Annual
Base Salary that has become payable with respect to the period commencing on
August 1, 2006 and continuing through the Company payroll date immediately
preceding the date of the first amendment to this Agreement (the “Payroll
Date”), but which amount has not been paid as of the Payroll Date, shall be paid
to Executive in a lump sum as soon as practicable following the date of the
first amendment to this Agreement (the “Amendment Date”) and, provided, further,
that the Annual Base Salary shall be subject to review annually (beginning in
the fourth quarter of each fiscal year of the Company) by the Board for upward
increases thereon.  With respect to calendar year 2006, Executive will be
eligible to receive an annual bonus in an amount of up to 120% of Executive’s
Annual Base Salary for such fiscal year (for purposes of determining any 2006
annual bonus only, Executive’s 2006 Annual Base Salary shall be deemed to be
$550,000), as determined by the Compensation Committee of the Board of Directors
(the “Compensation Committee”) based upon the Company’s achievement of budgetary
and other objectives set by the Compensation Committee after review of a
financial performance plan that is prepared by Executive and recommended to the
Compensation Committee.  Such annual bonus opportunity shall be comprised of (A)
a 60% bonus opportunity applicable to achievement of plan targets that are a
combination of targets for revenue and EBITDA (“Component A”), and (B) an
additional 60% bonus opportunity (thereby making the total bonus opportunity
120% of Executive’s Annual Base Salary) for performance exceeding plan targets
based upon revenue and EBITDA performance (“Component B”).  The performance
targets for Component A and Component B may be revised in future years by the
Compensation Committee after consultation with Executive.  The performance plan
and targets applicable to Executive and adopted by the Compensation Committee in
December 2005 shall remain applicable for 2006.  Within 90 days of the beginning
of each calendar year thereafter during the Service Period, the Compensation
Committee will determine, after consultation with Executive, the targets
applicable to Executive based on the Company’s performance plan.  All
performance plan targets will be defined in terms that exclude the effects of
any nonrecurring charges, including without limitation, charges related to
goodwill write-offs, acquisitions, dispositions or changes in accounting
treatment.  The annual bonus, if any, shall be due and payable to Executive, in
cash, on or prior to March 15th of the year immediately following that in which
such annual bonus is earned (for the avoidance of doubt, this deadline is
intended to comply with the “short-term deferral” exemption from the application
of Internal Revenue Code Section 409A).

2


--------------------------------------------------------------------------------


4.              Section 1(b)(v) is added to the Employment Agreement as follows:

(v)           Additional Equity Grants.

(A)          Stock Option Grants.

(1)           Initial Grant.  Promptly following the Amendment Date, the Company
shall grant to Executive, under the Company’s Restated 1987 Stock Option Plan
(As Amended and Restated April 7, 2006) (the “Equity Plan), an incentive (or, if
not available for any reason, a nonqualified) stock option (“Stock Option”) to
purchase 500,000 shares of the Company’s common stock (the “Initial Stock
Option”).  The Initial Stock Option shall be granted to Executive at an exercise
price per share equal to the closing price of the Company’s common stock on the
Nasdaq Stock Market on the date of grant (the “Fair Market Value”) and shall
vest and become exercisable, subject to Executive’s continued employment with
the Company through each such vesting date (and stockholder approval as provided
in Section 1(b)(v)(H), other than with respect to the first 100,000 shares), as
follows: 11% on December 31, 2006, 1.83% on the last day of each month in 2007
(such that 33% would be vested as of December 31, 2007), 2.83% on the last day
of each month in 2008 (such that 67% would be vested as of December 31, 2008),
1.83% on the last day of each month in 2009 (such that 89% would be vested as of
December 31, 2009) and 0.92% on the last day of each month in 2010 (such that
100% would be vested as of December 31, 2010).  The terms and conditions of the
Initial Stock Option, including the applicable vesting conditions, shall be set
forth in a stock option agreement to be entered into by the Company and
Executive which shall evidence the grant of the Initial Stock Option and, except
as otherwise expressly provided herein, shall be consistent with the terms and
conditions contained in stock option agreements provided to other key executives
of the Company (any agreement evidencing a Stock Option grant, a “Stock Option
Agreement”).  The Initial Stock Option shall, subject to the provisions of this
Section 1(b)(v)(A)(1), be governed in all respects by the terms of the Equity
Plan and the applicable Stock Option Agreement.

(2)           Subsequent Grants.  On January 2, 2007, the Company shall grant to
Executive, under the Equity Plan, an incentive (or if not available for any
reason, a nonqualified) Stock Option to purchase [182,000] shares of the
Company’s common stock (the “Subsequent Stock Option”).  The Subsequent Stock
Option shall be granted to Executive at an exercise price per share equal to the
Fair Market Value and shall vest and become exercisable, subject to Executive’s
continued employment with the Company through each such vesting date (and
stockholder approval as provided in Section 1(b)(v)(H)), as follows: 11%
immediately and 1.83% on the last day of each month in 2007 (such that 33% would
be vested as of December 31, 2007), 2.83% on the last day of each month in 2008
(such that 67% would be vested as of December 31, 2008), 1.83% on the last day
of each month in 2009 (such that 89% would be vested as of December 31, 2009)
and 0.92% on the last day of each month in 2010 (such that 100% would be vested
as of December 31, 2010).  The terms and conditions of the Subsequent Stock
Option, including the applicable vesting conditions, shall be set forth in a
stock option agreement to be entered into by the Company and Executive which
shall evidence the grant of the Subsequent Stock Option and, except as otherwise
expressly provided herein, shall be

--------------------------------------------------------------------------------

(1) This number and the number in the following paragraph were calculated based
on an assumed pre-tax gain of $1.5 million after three years of 6% common stock
price appreciation.

3


--------------------------------------------------------------------------------


consistent with the terms and conditions contained in Stock Option Agreements
provided to other key executives of the Company.  The Subsequent Stock Option
shall, subject to the provisions of this Section 1(b)(v)(A)(2), be governed in
all respects by the terms of the Equity Plan and the applicable Stock Option
Agreement.

(B)           Time-Vesting Restricted Stock Unit Grants.

(1)           Initial Grant.  On January 2, 2007, the Company shall grant to
Executive, under the Equity Plan, a number of restricted stock units (“RSUs”)
covering shares of Company common stock with a Fair Market Value of $500,000
(the “Initial Time-Vesting RSU Grant”).  The Initial Time-Vesting RSU Grant,
except as otherwise expressly provided herein, shall be set forth in a
restricted stock unit agreement between Executive and the Company consistent
with the terms and conditions contained in restricted stock unit agreements
provided to other key executives of the Company (any agreement evidencing a
grant of RSUs, a “RSU Agreement”).  The Initial Time-Vesting RSU Grant shall
vest on the third anniversary of the Initial Time-Vesting RSU Grant date,
subject to Executive’s continued employment with the Company through such
vesting date and the other provisions of this Agreement.  Subject to Section
1(b)(v)(I) of this Agreement, shares of Company common stock shall be delivered
in respect of RSUs vesting in accordance with this Section 1(b)(v)(B)(1) on or
as soon as practicable after the date on which such RSUs vest.

(2)           Subsequent Grants.  On the first business day of each of 2008 and
2009, subject in each case to Executive’s continued employment with the Company
through such date, the Company shall grant to Executive, under the Equity Plan,
RSUs covering shares of Company common stock with a with a Fair Market Value of
$500,000 (any such grant, a “Subsequent Time-Vesting RSU Grant”).  Each
Subsequent Time-Vesting RSU Grant shall be set forth in a RSU Agreement and
shall vest on the third anniversary of the grant date, subject to Executive’s
continued employment with the Company through such vesting date and the other
provisions of this Agreement.  Subject to Section 1(b)(v)(I) of this Agreement,
shares of Company common stock shall be delivered in respect of RSUs vesting in
accordance with this Section 1(b)(v)(B)(2) on or as soon as practicable after
the date on which such RSUs vest.

(C)           TSR Performance-Vesting RSU Grants.

(1)           Initial Grant.  On January 2, 2007, the Company shall grant to
Executive, under the Equity Plan, RSUs covering shares of Company common stock
with a Fair Market Value of $500,000 (the “Initial TSR Performance-Vesting RSU
Grant”).  The Initial TSR Performance-Vesting RSU Grant shall be set forth in a
RSU Agreement.  Subject to Executive’s continued employment with the Company
through the end of the third calendar year following the date of grant (December
31, 2009) and the other provisions of this Agreement, at the end of the third
calendar year following the date of grant (December 31, 2009), a 0-100%
percentage of the Initial TSR Performance-Vesting RSU Grant shall vest based on
the Company’s total share return performance compared to that of certain peer
companies for the three years following the date of the grant (2007, 2008 and
2009), as specified below (the “Initial TSR Performance Goals”).  Subject to
Section 1(b)(v)(I) of this Agreement, shares of Company common stock shall be
delivered in respect of RSUs vesting in accordance with this Section
1(b)(v)(C)(1) on or as soon as practicable after the date on which such RSUs
vest.

4


--------------------------------------------------------------------------------


(2)           Subsequent Grants.  On the first business day of each of 2008 and
2009, subject in each case to Executive’s continued employment with the Company
through such date, the Company shall grant to Executive, under the Equity Plan,
RSUs covering shares of Company common stock with a Fair Market Value of
$500,000 (any such grant, a “Subsequent TSR Performance-Vesting RSU Grant”). 
Each Subsequent TSR Performance-Vesting RSU Grant shall be set forth in a RSU
Agreement.  Subject to Executive’s continued employment with the Company through
the end of the third calendar year following the date of grant (inclusive of the
year in which the grant is made) and the other provisions of this Agreement, at
the end of such third calendar year following the date of grant, a 0-100%
percentage of the Subsequent TSR Performance-Vesting RSU Grant shall vest based
on the Company’s total share return performance compared to that of certain peer
companies for such three-year period, as specified below (such performance goals
determined with respect to any Subsequent TSR Performance-Vesting RSU Grant,
“Subsequent TSR Performance Goals” and, together with the Initial TSR
Performance Goals, the “TSR Performance Goals”).

(3)           TSR Performance Goals.  The TSR Performance Goals shall be based
on the appreciation in the price of the Company’s common stock and dividends
(assuming reinvestment in the stock) compared to certain peer companies agreed
to by the Executive and the Company within the first 90 days of the first year
of the grant and set forth in the minutes of the Compensation Committee.  The
price appreciation will be measured as the difference between the average
closing prices of the common stock of the Company and the peer companies on the
first 20 trading days of the first calendar year and the last 20 trading days of
the third calendar year.  For purposes of the calculation, the Company’s common
stock price at the beginning of the first year shall be adjusted such that it
would equal the price/EBITDA multiple for the peer companies. The mean
(50th percentile) percentage return of the peer companies will be calculated as
the arithmetic average of the percentages of each.  The highest return of the
peer companies will be the 100th percentile and the lowest return of the peer
companies shall be the 0th percentile.  On such basis compared to the selected
companies, (1) for less than the 42.5th percentile the vesting percentage shall
be 0%, (2) for between the 42.5th percentile and the mean (50th percentile) the
vesting percentage shall be between 25% and 50% (based on a sliding scale), (3)
for between the mean (50th percentile) and the 70th percentile the vesting
percentage shall be between 50% and 83.5% (based on a sliding scale), (4) for
between the 70th percentile and the 80th percentile the vesting percentage shall
be between 83.5% and 100% (based on a sliding scale) and (5) for above the
80th percentile the vesting percentage shall be 100%.

--------------------------------------------------------------------------------

(2)For example, if the Company’s closing stock price at the beginning of the
first year reflects a multiple of the EBITDA for the twelve months ended
September 30, 2006 of 12 and the mean closing stock price of the peer companies
reflects a multiple of 10, the Company’s stock price at the beginning of the
first year for purposes of the calculation would be reduced by 16.67%.

(3) For example, if the total shareholder return for peer companies is 3%, 5%
and 7%, (1) the 0th percentile shall be 3%, (2) the 35th percentile shall be
4.4%, (3) the 42.5th percentile shall be 4.7%, (4) the mean (50th percentile)
shall be 5% (5) the 70th percentile shall be 5.8%, (6) the 80th percentile shall
be 6.2%, and (7) the 100th percentile shall be 7%.

(4) For example, if the median total shareholder return for the peer companies
for 2007, 2008 and 2009 is 5% and the difference between the adjusted stock
price of the Company’s common stock at the beginning of 2007 and the actual
stock price of the Company’s common stock at the end of 2009 is 5%, 50% of the
shares subjuect to the Initial TSR Performance-Vesting RSU Grant shall vest on
December 31, 2009 subject to the other provisions of this Agreement.

 

5


--------------------------------------------------------------------------------


(D)          EBITDA Performance-Vesting Restricted Stock Grants.

(1)           Initial Grant.  On January 2, 2007, the Company shall grant to
Executive, under the Equity Plan, a number of restricted shares of Company
common stock (“Restricted Stock”) with a Fair Market Value of $500,000 (the
“Initial EBITDA Performance-Vesting Restricted Stock Grant”).  The Initial
EBITDA Performance-Vesting Restricted Stock Grant shall be subject to
restrictions (“Restrictions”) and set forth in an agreement between Executive
and the Company consistent with the terms and conditions contained in restricted
stock agreements provided to other key executives of the Company (any agreement
evidencing a grant of Restricted Stock, a “Restricted Stock Agreement”). 
Subject to Sections 1(b)(v)(F) and (G) and 1(c)(iii)(A) below, at the end of the
third calendar year following the date of grant (December 31, 2009), a 0-100%
percentage of the shares subject to the Initial EBITDA Performance-Vesting
Restricted Stock Grant specified by the Compensation Committee shall vest and
all Restrictions thereon shall lapse, if (and only if) (1) the Company has
attained (with a target of 50%) the annual EBITDA growth goals for the first
year following the date of the grant (2007) (the “Initial EBITDA Performance
Goals”) and (2) Executive remains continuously employed with the Company through
the end of the third calendar year following the date of grant (December 31,
2009).

(2)           Subsequent Grants.  On the first business day of 2008 and 2009,
the Company shall grant to Executive, under the Equity Plan, a number of shares
of Restricted Stock with a Fair Market Value of $500,000 (any such grant, a
“Subsequent EBITDA Performance-Vesting Restricted Stock Grant”).  Each
Subsequent EBITDA Performance-Vesting Restricted Stock Grant shall be set forth
in a Restricted Stock Agreement.  Subject to Sections 1(b)(v)(F) and (G) and
1(c)(iii)(A) below, at the end of the third calendar year following the date of
grant, a 0-100% percentage of the shares subject to the Subsequent EBITDA
Performance-Vesting Restricted Stock Grant specified by the Compensation
Committee shall vest and all Restrictions thereon shall lapse, if (and only if)
(1) the Company has attained (with a target of 50%) the annual EBITDA growth
goals for the first year following the date of the grant (such EBITDA growth
goals determined with respect to any Subsequent EBITDA Performance-Vesting
Restricted Stock Grant, “Subsequent EBITDA Performance Goals” and, together with
the Initial EBITDA Performance Goals, the “EBITDA Performance Goals” and,
together with the TSR Performance Goals, the “Performance Goals”) and (2)
Executive remains continuously employed with the Company through the end of the
third year following the date of grant.

(3)           EBITDA Performance Goals.  The EBITDA Performance Goals shall be
adopted by the Compensation Committee in consultation with Executive no later
than 90 days after the applicable grant date and shall be set such that that
there is an reasonable likelihood of attainment of the target, which would
result in 50% vesting of the Initial EBITDA Performance-Vesting Restricted Stock
Grant or Subsequent EBITDA Performance-Vesting Restricted Stock Grant, as
applicable.

6


--------------------------------------------------------------------------------


(E)           Stock Bonus.  Promptly following the Amendment Date, the Company
shall make a one-time grant to Executive, under the Equity Plan, of 25,000 fully
vested and unrestricted shares of the Company’s common stock (the “Stock
Bonus”).

(F)           Certain Events.  Notwithstanding the foregoing and the Executive
Change of Control Agreement, immediately prior to the earliest to occur of a
Corporate Transaction (as defined in the Equity Plan) or a Change of Control (as
defined in the Executive Change of Control Agreement), (1) any unvested Initial
Stock Option, Subsequent Stock Option, Initial Time-Vesting RSU Grant and
Subsequent Time-Vesting RSU Grant shall vest fully as set forth in the Executive
Change of Control Agreement and shares in respect of such vested RSUs shall be
delivered at the first time available pursuant to Section 409A without regard to
Section 1(b)(v)(B)(3) of this Agreement, (2) any unvested Initial TSR
Performance-Vesting RSU Grant and Subsequent TSR Performance-Vesting RSU Grant
shall vest in accordance with the attainment of the Performance Goals through
the date of the event (and not pro-rated for any time elapsed during the period)
and (3) any unvested Initial EBITDA Performance-Vesting Restricted Stock Grant
and Subsequent EBITDA Performance-Vesting Restricted Stock Grant shall vest (a)
for years that have been completed, in accordance with the attainment of the
Performance Goals for such year, and (b) for the year in which such event
occurs, in accordance with the greater of the attainment of the Performance
Goals for the prior year and the attainment of the Performance Goals to date in
such year (and not pro-rated for any time elapsed during the year).

(G)           Forfeiture.

(1)           General.  Except as otherwise provided in this Agreement, all
shares subject to the Initial Stock Option, the Subsequent Stock Option, the
Initial Time-Vesting RSU Grant, any Subsequent Time-Vesting RSU Grant, the
Initial TSR Performance-Vesting RSU Grant, any Subsequent TSR
Performance-Vesting RSU Grant, the Initial EBITDA Performance-Vesting Restricted
Stock Grant and any Subsequent EBITDA Performance-Vesting Restricted Stock Grant
(together, the “2006 Equity Awards”) that have not vested and, in the case of
any options, become exercisable, or with respect to which the Restrictions have
not lapsed (after taking into consideration any vesting, exercisability and/or
Restriction lapsing that may occur prior to or in connection with any
termination of employment, as provided in this Agreement or any other agreement
with Executive), as applicable, as of Executive’s termination of employment for
any reason shall be forfeited and canceled upon Executive’s termination of
employment without consideration therefor.

--------------------------------------------------------------------------------

(5) For example, if such event occurs on June 30, 2008 and the TSR Performance
Goals had been met at the maximum levels through such date, 100% of the Initial
TSR Performance-Vesting RSU Grant and the Subsequent TSR Performance-Vesting RSU
Grant made in 2008 shall vest.

(6) For example, if such event occurs on June 30, 2008 and the EBITDA
Performance Goals had been met at the maximum levels for 2007 and the first half
of 2008, 100% of the Initial EBITDA Performance-Vesting Restricted Stock Grant
and the Subsequent EBITDA Performance-Vesting Restricted Stock Grant made in
2008 shall vest.

 

7


--------------------------------------------------------------------------------


(2)           Time-Vesting RSUs.  On or prior to December 31, 2009, in the event
of the Executive’s death, Disability or termination by the Company without
Cause, and after December 31, 2009, in the event of Executive’s termination of
employment for any reason, any unvested Initial Time-Vesting RSU Grant and
Subsequent Time-Vesting RSU Grant shall vest immediately prior to such events,
on a pro-rata basis (based on the number of months Executive worked since the
date of grant)  with respect to all shares constituting such grant.  Shares of
Company common stock shall be delivered in respect of RSUs vesting in accordance
with this Section 1(b)(v)(G)(2) on or as soon as practicable after the date on
which such RSUs vest.

(3)           Performance-Vesting RSUs and Restricted Stock.   On or prior to
December 31, 2009, in the event of the Executive’s death, Disability or
termination by the Company without Cause, and after December 31, 2009, in the
event of Executive’s termination of employment for any reason, (a) any unvested
Initial TSR Performance-Vesting RSU Grant and Subsequent TSR Performance-Vesting
RSU Grant shall vest in accordance with the attainment of the Performance Goals
through the date of the event (and pro-rated for time elapsed during the period)
and (b) any unvested Initial EBITDA Performance-Vesting Restricted Stock Grant
and Subsequent EBITDA Performance-Vesting Restricted Stock Grant shall vest (I)
for years that have been completed, in accordance with the with respect to the
attainment of the Performance Goals for such year, and (II) for the year in
which such event occurs, in accordance with the attainment of the Performance
Goals to date in such year (and pro-rated for time elapsed during the year).

(4)           Cause.  If the Company terminates Executive’s employment for
Cause, any such outstanding 2006 Equity Awards shall be forfeited, as of the
commencement of business on the date of such termination, with respect to all
shares subject thereto, whether or not vested at the time of termination,
without consideration therefor.

(H)          Stockholder Approval.  Notwithstanding the foregoing, 400,000
shares subject to the Initial Stock Option and all shares subject to the
Subsequent Stock Option are subject to, and shall not vest or, in the case of
options, become exercisable, prior to approval by the stockholders of the
Company of an amendment to the Equity Plan to increase the number of shares
available for issuance thereunder to a sufficient amount to cover shares subject
to such awards; provided, however, that if, at the time of such grants or
thereafter, the Compensation Committee determines that shares previously
approved by the Company’s stockholders were available under the Equity Plan at
the time of such grant(s), then the Compensation Committee may, in its sole
discretion, reduce the number of shares subject to shareholder approval under
this Section 1(b)(v)(H) to the extent that shares were so available under the
Equity Plan.  If

--------------------------------------------------------------------------------

(7) For example, if such event occurs on June 30, 2008 and the TSR Performance
Goals had been met at the maximum levels through such date, 50% of the Initial
TSR Performance-Vesting RSU Grant and 16.67% of the Subsequent TSR
Performance-Vesting RSU Grant made in 2008 shall vest.

(8) For example, if such event occurs on June 30, 2008 and the EBITDA
Performance Goals had been met at the maximum levels for 2007 and the first half
of 2008, 100% of the Initial EBITDA Performance-Vesting Restricted Stock Grant
and 50% of the Subsequent EBITDA Performance-Vesting Restricted Stock Grant made
in 2008 shall vest.

 

8


--------------------------------------------------------------------------------


stockholder approval of the increase described in this Section 1(b)(v)(H) is not
obtained prior to December 31, 2009, then such grants (to the extent conditioned
upon stockholder approval of their underlying shares) shall be forfeited and
cancelled.

(I)            Internal Revenue Code Section 162(m).  Notwithstanding anything
contained herein to the contrary, if the Compensation Committee determines in
its reasonable discretion that the Company’s tax deduction that would otherwise
arise under Section 162 of the Internal Revenue Code in connection with the
vesting and delivery of any shares of Company common stock in respect of the
Initial Time-Vesting RSU Grant, any Subsequent Time-Vesting RSU Grant, the
Initial TSR Performance-Vesting RSU Grant and/or any Subsequent TSR
Performance-Vesting RSU Grant, in any case, would be materially limited or
reduced by the application of Section 162(m) of the Internal Revenue Code, then,
to the extent necessary to prevent such limitation or reduction, the Company may
delay the delivery of such shares until the earliest practicable date in the
earlier to occur of (a) the first year in which the Company reasonably
anticipates that the delivery of such shares will not result in such limitation
or reduction, or (b) the year in which Executive’s employment with the Company
terminates.  For the avoidance of doubt, the provisions contained in this
Section 1(b)(v)(I) are intended to comply with the permissible delay of certain
payments described in Prop. Treas. Reg. Section 1.409A-2(b)(5).

4.  The following sentence is added to the end of Section 1(c)(i)(E):

For the avoidance of doubt, in no event shall Executive’s ceasing to serve as
the President of the Company, whether voluntarily or involuntarily, constitute
Good Reason.

5.  Section 1(c)(iii)(A) is deleted and replaced in its entirety by the
following:

(A)          In the event that termination is by the Company without Cause
(including by operation of the last paragraph of Section 1(c)(i)(D) above) or by
Executive with Good Reason:

(1)           The Company will continue, for a period of eighteen (18) months
commencing on the effective date of the termination (the “Severance Period”), to
pay Executive’s Annual Base Salary in accordance with Company payroll procedures
applicable to senior executives of the Company, as in effect from time to time,
and to pay for Executive’s existing Company insurance coverage, subject to
Executive’s proper election to continue healthcare coverage under Section 4980B
of the Internal Revenue Code and the regulations thereunder; and

(2)           Any unvested Initial Time-Vesting RSU Grant,  Subsequent
Time-Vesting RSU Grant, Initial TSR Performance-Vesting RSU Grant, Initial
EBITDA Performance-Vesting Restricted Stock Grant, Subsequent TSR
Performance-Vesting RSU Grant and Subsequent EBITDA Performance-Vesting
Restricted Stock Grant shall vest as provided elsewhere in this Agreement.

For purposes of paragraph (e) below, the payments of Annual Base Salary and
insurance premiums and the accelerated vesting and lapsing of Restrictions with
respect to any 2006 Equity Award, in any case, as described in this Section
1(c)(iii)(A), are collectively

9


--------------------------------------------------------------------------------


referred to as “Severance Payments.”  In addition, the Company will pay to
Executive in a lump-sum the value of any accrued but unused vacation time.

6.  Section 1(f) is deleted and replaced in its entirety by the following:

Term of Employment.  Unless Executive’s employment under this Agreement is
sooner terminated as a result of Executive’s termination in accordance with the
provisions of Section 1(c) above, Executive’s employment under this Agreement
shall continue through December 31, 2009 (the “Service Term”); provided,
however, that Executive’s employment under this Agreement, and the Service Term,
shall be automatically renewed for additional one-year periods commencing on
December 31, 2009 and, thereafter, on each successive anniversary of such date
unless either the Company or Executive notify the other party in writing within
ninety (90) days prior to any such date anniversary that it or he desires not to
renew Executive’s employment under this Agreement.  All references herein to
“Service Term” shall include any renewals thereof after the third anniversary of
the Amendment Date.

7.  Section 7(p) is added to the Employment Agreement as follows:

(p)           Clawback.  To the extent permitted under applicable law, Executive
agrees to reimburse the Company for amounts determined by final judicial process
to be due to the Company pursuant to Section 304 of the Sarbanes-Oxley Act of
2002.

******************

The modifications to the Employment Agreement contained in this Amendment shall,
except as expressly provided otherwise herein, take effect from and after the
date of this Amendment.  Except as expressly provided herein, all terms and
conditions of the Employment Agreement shall remain in full force and effect.

[SIGNATURE PAGE FOLLOWS]

10


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company have executed this Amendment as of
the date first above written.

EXECUTIVE

 

 

 

 

 

 

 

/s/ Peter Dameris

 

PETER DAMERIS

 

 

 

 

 

ON ASIGNMENT, INC

 

 

 

/s/ Jonathan S. Holman

 

 

By:

Jonathan S. Holman

 

Its:

Chair Compensation Committee

 

11


--------------------------------------------------------------------------------